DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered. 
Claims 1-7 are pending and being examined. 

Response to Amendment
The previous rejections are modified in light of the Applicant’s arguments.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0190786 A1 to Sasaki (hereinafter Sasaki), in further view of JP 11-262945 A to Inamori et al. (hereinafter Inamori), and as evidenced by Moriyama, “Twin Taper Single Extruder” at www.spindle.co.jp/ms-moriyama/en/products/e_twinsingle/ (2020), (hereinafter Moriyama).

Regarding claim 1, and 3-7, Sasaki teaches in a thermoplastic elastomer composition in Example 9 of comprising 100 parts of a hydrogenated block copolymer having a peak top molecular weight (Mp) of 315,000, (See Table 1 and 2, para 142-145), 100 parts of a softening agent such as polyisobutylene having a Mp of 51,700 (para 147), and 50 parts of a polyolefin resin such as random polypropylene, F327 (para 147). The above hydrogenated block copolymer contains (A) a structural unit derived from an aromatic vinyl compound and (B) a polymer block containing a structural unit derived from isoprene and butadiene having a total content of 3,4-bond unit and 1,2-bond unit of 45% or more, with a Mp of 250,000-500,000 (para 43). The above polyisobutylene meets the claimed Mp of claims 1 and 5, the above hydrogenated block copolymer meets the claimed hydrogenated block copolymer cited in claim 1 and 4, and the F327 polyolefin meets the polyolefin cited in claims 6 and 7. Sasaki further teaches the above thermoplastic elastomer composition is obtained by preliminarily mixing the components, then melt-kneading them with a single or multi-screw extruder and/or feeding the components in separate charging ports in the aforementioned extruder, (para 97).
Sasaki does not explicitly teach the claimed method of steps (i), (ii) and (iii).
However, Inamori teaches a method of producing a rubber composition by continuously and quantitatively supplying rubber lumps into a continuous extruder by a rubber lump supplying extruder (See abstract) used in the field of rubber based compositions and extruders 
    PNG
    media_image1.png
    639
    800
    media_image1.png
    Greyscale
, which has a 2-axis continuous extruder (3), an auxiliary material supply device (2), supply pump (23), a connection channel (11), and a rubber supply extruder (1), (See Brief Description of Drawings). The rubber supply extruder (1) comprises a 2 shaft 1 shaft extruder that is tapered type with the 2 axis screw (i.e. twin screw upstream portion) is different direction rotation (i.e. counter rotating) and the measuring portion (i.e. downstream part) is a 1 axis screw. (para 37). Inamori also teaches the example of the above rubber supply extruder (1) is a 2 axis 1 axis taper extruder by Moriyama (para 22), which has the structure
    PNG
    media_image2.png
    279
    536
    media_image2.png
    Greyscale
, as evidenced on page 1 of Moriyama and meets the claimed twin-screw/single-screw extruder having different lengths screws. Inamori also teaches the above rubber supply is quantitatively fed into the continuous extruder (3) via the connection channel (11), (para 36), such as a gear type pump (para 30-31). The above 2 axis 1 axis taper extruder meets the claimed twin-screw/single-screw extruder, the above gear pump and quantitatively fed meets the claimed quantitative pump, the above continuous extruder (3) meets the claimed twin-screw extruder, and the above supply pump (23) and connection channel (11) at the base of the continuous extruder (3), meets the base, i.e. “basal”, requirement of claim 3.
Inamori also teaches the method comprises supplying rubber to the rubber supply (1), supplying the auxiliary material to the screw feeders of the auxiliary material supply device (2), wherein the above rubber is heated, kneaded, and extruded and continuously fed quantitatively into the continuous extruder (3) via the connection channel (11) gear pump, wherein the above auxiliary material is also fed into the continuous extruder (3) via the supply pump (23), both the rubber and auxiliary raw material are heated and kneaded in the continuous extruder (3) to obtain a rubber composition wherein each raw material is uniformly dispersed (para 30-40). The above extruded rubber supply meets the claimed plasticize step (i), 
Inamori further teaches the rubber used can be a butyl type rubber (para 15), such as isobutylene/isoprene (para 38), which is similar to the polyisobutylene of Sasaki and demonstrates compatibility. Inamori also teaches the auxiliary materials can be rubbers or resins (para 16), such as polybutene, (para 38), which is a similar unsaturated polymer to the partial hydrogenated vinyl copolymer and polyolefin resins cited above in Sasaki and demonstrates compatibility.
Inamori is also reasonably pertinent to the particular problem with which the applicant was concerned. Applicant has described the problem is that polyisobutylene at 5000-80000 has high stickiness and is difficult to supply and blend. (See para 3 of specification). Inamori discusses the same problem with sticky rubbers, which aggregate in screw feeders of other extruders (para 11-13). Inamori solves this problem by supplying the rubber mass in to the rubber supply extruder (1) which allows for a continuous supply of the rubber mass into the extruder without needing to grind the rubber and lowers the aggregation of the rubber (para 32-33 and 56-60).
Inamori also teaches the above manufacturing method allows for continuous production of a uniformly dispersed rubber composition with a shorter number of steps, higher precision and accuracy, in an easier/simpler production process. (para 36 and 56-60). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the method of producing a rubber composition of Inamori for the rubber composition of Sasaki such as to extrude/plasticize the polyisobutylene (i.e. 

Regarding claim 2, as cited above and incorporated herein, the combination of Sasaki and Inamori teaches claim 1. Sasaki teaches the hydrogenated copolymer and softening agent are placed in a hopper before feeding into the twin extruder, (para 117), and Inamori teaches the “screw feeders” (21) and (22), 
    PNG
    media_image3.png
    108
    201
    media_image3.png
    Greyscale
  , which seem to show a cone shaped feeder on top, which seems to meet the claimed hopper, and is at the base of the continuous extruder (3), (See Fig. 1), which meets the "basal" requirement of claim 2. 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (hereinafter Sasaki), in further view of JP 11-262945 A to Inamori et al. (hereinafter Inamori), and as evidenced by Moriyama, “Twin Taper Single Extruder” at www.spindle.co.jp/ms-moriyama/en/products/e_twinsingle/ (2020), (hereinafter Moriyama), as applied to claim 1, and in further view of JP 2002-219710 A to Hatakeyama (hereinafter Hatakeyama). 

Regarding claim 2, as cited above and incorporated herein, the combination of Sasaki, Inamori teaches claim 1. Sasaki teaches the hydrogenated copolymer and softening agent are placed in a hopper before feeding into the twin extruder, (para 117), and Inamori teaches the “screw feeders” (21) and (22), 
    PNG
    media_image3.png
    108
    201
    media_image3.png
    Greyscale
  , which seem to show what looks like a feeder on top, and is at the base of the continuous extruder (3), (See Fig. 1), which meets the "basal" requirement of claim 2.
Inamori is silent on the cone shaped portion of the figure
    PNG
    media_image3.png
    108
    201
    media_image3.png
    Greyscale
. 
However, Hatakeyama teaches a method of continuous melt kneading a master batch of a polyisobutylene, polyolefin and other additional components (See abstract and para 20), in the field of master batch production of kneading a polyisobutylene and polyolefin (para 1), which is the same field of kneading/extrusion of thermoplastics using similar and compatible components as cited above in Inamori. Hatakeyama further teaches the master 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the hopper of Hatakeyama to feed the auxiliary materials of Inamori because Hatakeyama teaches the same field of kneading/extrusion of thermoplastics using similar and compatible components as cited above in Inamori, Hatakeyama also teaches the resins can be fed into one end of twin-screw extruder from a hopper (para 31 and 34), and the above teachings of Hatakeyama demonstrates to one skilled in the art that hoppers are well known materials suitable for use in feeding thermoplastics into extruders. ("The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination." See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986).
 Applicant first argues on page 2-3, that Sasaki does not teach the counter-rotating twin-screw extruder for plasticizing of polyisobutylene, which is then fed via a quantitative pump to a twin-screw/single-screw extruder containing the hydrogenated block copolymer. This is found unpersuasive because, as cited above, this is taught by the Inamori reference.
On page 3-4, the Applicant further argues unexpected results as evident of Examples 1-11 compared to Comparative Example 4, and Comparative Examples 1-3. Specifically, that Sasaki does not teach the advantageous effect of easier plasticizing. However, it does not seem that the effect of better plasticization of the Applicant's invention is actually unexpected. As cited above, Inamori is reasonably pertinent to the particular problem with which the applicant was concerned. Applicant has described the problem is that polyisobutylene at 5000-80000 has high stickiness and is difficult to supply and blend. (See para 3 of specification). Inamori discusses the same problem with sticky rubbers, i.e. pail rubber, which aggregate in screw feeders of other extruders (para 11-13). Inamori solves this problem by supplying the rubber mass in to the rubber supply extruder (1) which allows for a continuous supply of the rubber mass into the extruder without needing to grind the rubber and lowers the aggregation of the rubber (para 32-33 and 56-60), which demonstrates that the advantageous effects the Applicant argues does not seem to be “unexpected.”

On page 6, the Applicant argues that Inamori does not teach rubbers that include polyisobutylene and thus, would be combinable with the polyisobutylene. This is not persuasive because as cited above, Inamori teaches the rubber used can be a butyl type rubbers (para 15), such as isobutylene/isoprene (para 38), which would include the polyisobutylene type rubbers, and thus, one skilled in the art would find it combinable with a reasonable expectation of success.
On page 6-7, the Applicant argues that the Examiner does not provide any reasoning for why Inamori would teach to supply polyisobutylene to the rubber supplying extruder (i). This is not persuasive because the reasoning is that Inamori actually teaches contemplates supplying rubber to the rubber supply extruder(l), (para 30-40), and the rubber used can be a butyl type rubber(para 15), such as isobutylene/isoprene (para 38). Inamori also teaches the above manufacturing method allows for continuous production of a uniformly dispersed rubber composition with a shorter number of steps, higher precision and accuracy, in an easier/simpler production process, (para 36 and 56-60), which would be the motivation for the above method.
On page 7, the Applicant argues that Inamori does not teach “butyl type rubber” but teaches “butyl rubber” and that the term “butyl rubber” does not include polyisobutylene, and has pointed to three references as support, and thus, one skilled in the art would not use polyisobutylene as a material to be supplied in Inamori. However, all three of the evidentiary synonymous with copolymers of isobutylene with small amounts of isoprene. (See Polymer Properties Database, ScienceDirect, and PubChem). The Applicant argues that “butyl rubber is clearly distinguished from polyisobutylene…” but this is unpersuasive because, contrary to that argument, the Applicant has explicitly cited “it is well-known in the art that butyl rubber is a copolymer of isobutylene and isoprene.” One ordinarily skilled in the art would know that a “copolymer” of isobutylene is synonymous with “polymer” and that a genus of (poly)isobutylene would include species of a (co)polymer of isobutylene with small amounts of isoprene. Furthermore, the types of thermoplastics used in Sasaki include polyisobutylene, which is the genus and synonymous with isobutylene copolymers. 
Thus, because Inamori teaches the rubber used can be a butyl rubbers (para 15), such as isobutylene/isoprene (para 38), which would include the polyisobutylene rubbers, and thus, one skilled in the art would find it combinable with the thermoplastics of Sasaki with a reasonable expectation of success because Sasaki teaches thermoplastics which include polyisobutylene, which is the genus and synonymous with isobutylene copolymers, and demonstrates compatibility with, the butyl rubbers of Inamori. 
On page 8-9, the Applicant argues that polyisobutylene of Sasaki would be considered the auxiliary material and fed into the auxiliary supply device (2) of Inamori while the hydrogenated block copolymer is the elastomer and would be supplied into the rubber supply extruder (1) of Inamori, which would not meet the claimed invention. The Applicant also argues that the Examiner does not give a reason for supplying the polyisobutylene in the rubber supply extruder (1) of Inamori. The above arguments are unpersuasive because, as cited above, rubbers, resins, or additives (para 15), which would demonstrate compatibility of using the hydrogenated block copolymer resin of Sasaki in the hopper of the auxiliary material supply device (2). 
Inamori also is reasonably pertinent to the particular problem with which the applicant was concerned. Applicant has described the problem is that polyisobutylene at 5000-80000 has high stickiness and is difficult to supply and blend. (See para 3 of specification). Inamori discusses the same problem with sticky rubbers, i.e. pail rubber, which aggregate in screw feeders of other extruders (para 11-13). Inamori solves this problem by supplying the rubber mass in to the rubber supply extruder (1) which allows for a continuous supply of the rubber mass into the extruder without needing to grind the rubber and lowers the aggregation of the rubber (para 32-33 and 56-60). Thus, one skilled in the art would be motivated to supply the polyisobutylene of Sasaki into the rubber supply extruder (1) of Inamori because Inamori teaches that the rubbers that go into the rubber supply extruder (1) are butyl rubbers (para 15), which as shown above, include isobutylene copolymers, (See para 38 and examples of Inamori), which is similarly and compatible with the polyisobutylene of Sasaki, and Inamori further solves the aggregation problem of sticky rubbers by supplying the rubber mass in to the rubber supply 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766